United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1278
                                   ___________

Joseph Dixon,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Fairbanks Capital Corporation, sued as *
Fairbanks Capital Corp. Mortgage,      *      [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                             Submitted: April 7, 2005
                                Filed: April 21, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        Joseph Dixon appeals the district court’s1 adverse grant of summary judgment
in his lawsuit against Fairbanks Capital Corporation (FCC) arising from a threatened
property foreclosure. Having carefully reviewed the record, see Revels v. Vincenz,
382 F.3d 870, 874 (8th Cir. 2004) (standard of review), we affirm.



      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Franklin L. Noel, United States Magistrate Judge for the District of Minnesota.
      Although we agree with Dixon that the instant complaint involves different
foreclosure proceedings than did the prior litigation between Dixon and FCC’s
predecessor, we nevertheless conclude that summary judgment was warranted. First,
Dixon provided nothing to counter the evidence offered by FCC, which supported the
challenged foreclosure proceedings. Further, Dixon’s numerous federal and state
claims arising from the threatened foreclosure are clearly meritless and do not warrant
extended discussion. See Manion v. Nagin, 394 F.3d 1062, 1070 (8th Cir. 2005) (this
court may affirm grant of summary judgment on any basis supported by record).

      We also find no abuse of discretion in the district court’s denial of default
judgment. See Harris v. St. Louis Police Dept., 164 F.3d 1085, 1086 (8th Cir. 1998)
(per curiam) (standard of review). The remaining issues that Dixon lists in his
statement of issues for appeal provide no basis for reversal.

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Dixon’s pending
motions and decline to consider the new allegations he raises in his motion for
emergency relief. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).
                      ______________________________




                                         -2-